Opinion issued July 6, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00942-CR
                           ———————————
                       DOMINIQUE CURRY, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                           Harris County, Texas
                       Trial Court Case No. 1521008


                         MEMORANDUM OPINION

      A jury found appellant, Dominique Curry, guilty of murder, and the trial court

assessed his punishment at imprisonment for 40 years. In his sole appellate issue,

Curry argues that the trial court erred in denying his motion for directed verdict

because the evidence was insufficient to prove that the complainant was murdered
or that he was criminally responsible for her death. Because we conclude that there

was sufficient evidence for the jury to have rationally found Curry guilty beyond a

reasonable doubt, we affirm.

                                  Background

      The complainant in this case, Brenae Thompson, was dating Curry. In August

2016, Thompson was living at the Catalina Village Apartments in Harris County,

Texas. On the morning of August 7, 2016, Thompson entered the apartment complex

driving her black Toyota Camry at 6:11 a.m., and a security video showed that she

was driving with an unidentifiable person in the passenger seat. One of Thompson’s

downstairs neighbors, Sammy Curtis, heard something like “tussling” or fighting—

a frequent occurrence at Thompson’s apartment—and then a pop that sounded like

a gunshot. The gunshot woke Sammy Curtis’s wife, Tamika Curtis, and they heard

someone walking down the stairs. Sammy Curtis went to look out his window and

saw a man get into the black Camry and drive away. Tamika Curtis likewise saw the

black Camry speed away. Security videos showed that the vehicle exited the

complex at 6:23 a.m.

      Thompson’s next-door neighbor, April Morris, walked out of her apartment

at approximately 6:30 a.m. on her way to work, and she saw Thompson laying on

the ground outside her own apartment bleeding from what appeared to be a head

wound. Morris called 9-1-1, but Thompson was already dead when the paramedics


                                        2
arrived. The paramedic who responded to the phone call opened Thompson’s

apartment door. He saw a gun just inside the apartment and decided to wait for police

to arrive before searching for additional victims.

      Houston Police Department Detective C. Hogue testified that he was called to

the scene of the shooting to investigate what had been categorized as a “suspicious

suicide.” Once he arrived, however, he determined that the shooting was a homicide,

based on the facts that Thompson’s body was outside her apartment, the door was

closed, and the weapon was inside the apartment. He did not believe the scene of the

shooting was consistent with a suicide. Police found a .40 caliber black and silver

handgun at the scene with an empty casing nearby.

      Police were able to determine that Thompson’s vehicle was missing and began

a search for the Camry. Thompson’s vehicle was recovered from a hotel parking lot

three days after the shooting. The keys, with her blood on them, were in the ignition

and her glove box was open. Her wallet, containing identification and credit cards,

was in the glove box.

      During the subsequent investigation, police determined that Curry and

Thompson had been in a dating relationship. The police also traced the handgun

recovered at the scene of the shooting to its original purchaser, who in turn pointed

them toward Curry. The police interviewed Curry, who told police that Thompson

had picked him up and drove them to her apartment. Curry said that she was mad at


                                          3
him because he had been cheating on her, and she threatened him with the gun—a

gun he acknowledged belonged to him. He told police that he tried to leave, and then

she committed suicide. He stated that she fell in the living room, and he panicked

and left in her car. Curry denied shooting Thompson.

      Curry was indicted for Thompson’s murder based on allegations that he shot

her with a firearm. At trial, in addition to the above evidence, the State presented

testimony from the medical examiner. He testified that Thompson had been shot in

the face, with the bullet fracturing several of her teeth before perforating her left

carotid artery and jugular vein and then traveling to her chest cavity and perforating

a lung. The medical examiner stated that the trajectory of the projectile was

“downwards, front to back and right to left.” Based on other damage and stippling

at the entry site, the medical examiner testified that the gun was not touching her

face at the time it was fired but it also could not have been more than two to five feet

away. The medical examiner further testified that the manner and cause of death was

homicide with a firearm, and he stated that the wound trajectory was not consistent

with a self-inflicted gunshot.

      Kristina May, a forensic chemist, testified that Thompson’s hands were tested

for gunshot residue. Thompson tested positive for gunshot residue on her right hand,

and she was negative for gunshot residue on her left hand. May specifically testified

that there were eight gunshot residue particles on the swab from Thompson’s right


                                           4
hand, “which is a positive result for gunshot residue indicating that the individual

likely had some sort of association with the discharge of a firearm.” May further

explained that “association with the discharge of a firearm” “can mean that they fired

the weapon, were in close proximity to the weapon when it was fired, or touched

something that had [gunshot residue] on it.”

      Nikitra Pace, who had also dated Curry, testified that she had seen Curry with

a gun on two occasions. She described it as a black and silver handgun, .40 or .45

caliber. On one occasion, Curry had left his gun out while a friend’s young child

visited, and Pace “was upset” that the child could reach it, so she put it away. On

another occasion, she observed Curry and a friend “playing like they were going to

shoot each other.” She also knew that Curry and Thompson were acquainted,

because she had seen Thompson’s contact information in Curry’s phone and had

seen the two having conversations. She testified that Curry called her several times

on the day that Thompson was murdered. Curry gave her some dirty clothes and a

cell phone to get rid of, and she complied. She threw the clothing away because the

items were muddy, wet, and “smelled bad.” She gave the phone to a friend, but after

police contacted her, she retrieved the phone and turned it over to police. The police

did not obtain any information useful to the investigation from the cell phone.

      After the State rested, Curry moved for a directed verdict on the basis that the

evidence was insufficient to convict him of Thompson’s murder. The trial court


                                          5
denied the motion. The jury convicted Curry of murder, and the trial court assessed

his punishment at 40 years’ imprisonment.

                            Sufficiency of the Evidence

      In his sole issue on appeal, Curry argues that the trial court erred in denying

his timely motion for directed verdict because the evidence was legally insufficient

to support his murder conviction.

A.    Standard of Review

      We review a challenge to a trial court’s denial of a motion for directed or

instructed verdict as a challenge to the legal sufficiency of the evidence. See Canales

v. State, 98 S.W.3d 690, 693 (Tex. Crim. App. 2003); Williams v. State, 582 S.W.3d

692, 700 (Tex. App.—Houston [1st Dist.] 2019, pet. ref’d). When determining

whether there is sufficient evidence to support a criminal conviction, we consider

the combined and cumulative force of all admitted evidence in the light most

favorable to the verdict to determine whether, based on that evidence and the

reasonable inferences therefrom, a jury was rationally justified in finding guilt

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318–19 (1979); Tate

v. State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016). We examine all the evidence

in the light most favorable to the jury’s verdict to determine whether any “rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson, 443 U.S. at 318–19; Williams v. State, 235 S.W.3d 742, 750 (Tex.


                                          6
Crim. App. 2007). In our sufficiency review, we consider all the evidence in the

record, whether direct or circumstantial, properly or improperly admitted, or

submitted by the prosecution or the defense. Jenkins v. State, 493 S.W.3d 583, 599

(Tex. Crim. App. 2016). The jury is the sole judge of credibility and weight to be

attached to the testimony of witnesses, and juries may draw multiple reasonable

inferences from the facts so long as each is supported by the evidence presented at

trial. Tate, 500 S.W.3d at 413.

B.    Analysis

      Curry argues that there was no evidence that he committed the offense of

murder and that the forensic evidence and testimony of the State’s experts created a

reasonable doubt about the manner of Thompson’s death. He asserts, “Ultimately,

the evidence was legally insufficient to prove: 1) what type of conduct caused her

death; 2) whose conduct caused the death; and 3) whether the conduct was

committed with the requisite mens rea.” Curry asserts that the evidence that

Thompson was murdered, rather than committed suicide, was based on “little more

than the fact that [the] medical examiner concluded that the manner of death was

homicide based on an estimation of the trajectory of the gunshot.” This is a

mischaracterization of the evidence.

      Security videos from the apartment complex showed that someone was with

Thompson when she arrived at the apartment complex just minutes before the


                                         7
shooting and that someone left in her car immediately after. Thompson’s downstairs

neighbor, Sammy Curtis, heard a scuffle or fight followed by a pop that sounded like

a gun shot. Curtis looked out his front window and saw a man get into a black Camry

and speed away. Whoever fought with Thompson fled without calling for help;

rather, Thompson’s neighbor, Morris, found her and called 9-1-1. Thompson’s body

was laying outside her apartment, and the gun was found inside the closed apartment,

several feet away from her and behind a closed door. Her car was found abandoned

days later, with her blood on the keys, indicating that someone who had interacted

with her bleeding body had also touched the keys and driven the car. Detective

Hogue testified based on his training and experience that he believed Thompson’s

death was a homicide, rather than a suicide. The medical examiner traced the

trajectory of the bullet—from its entry at Thompson’s lower lip, “downwards, front

to back and right to left” through her neck to her left lung—and testified that it was

not consistent with a self-inflicted wound. This evidence is sufficient for a jury to

conclude beyond a reasonable doubt that Thompson was murdered. See Jackson,

443 U.S. at 318–19; Williams, 235 S.W.3d at 750.

      Curry points to testimony from Kristina May, the forensic chemist, that

Thompson had gunshot residue on her right hand. May testified that the “positive

result for gunshot residue indicat[ed] that the individual likely had some sort of

association with the discharge of a firearm.” May further explained that “association


                                          8
with the discharge of a firearm” could mean that she “fired the weapon, [was] in

close proximity to the weapon when it was fired, or touched something that had

[gunshot residue] on it.” This testimony does not compel a conclusion that

Thompson shot herself. The jury could have concluded that she came into contact

with gunshot residue because the firearm was fired in close proximity to her body or

as part of the “tussle” or fight overheard by neighbors. When considered along with

the combined and cumulative force of all admitted evidence in the light most

favorable to the verdict, we cannot conclude that the gunshot-residue evidence was

so significant as to prevent the jury from concluding beyond a reasonable doubt that

a murder occurred. See Jackson, 443 U.S. at 318–19; Tate, 500 S.W.3d at 413.

      Curry further asserts that the State “had no DNA evidence to tie [him] to the

scene or to the vehicle belonging to [Thompson].” He points out that, although there

were several witnesses at the apartment, none of them could identify him as being

involved with the shooting. We observe, however, that neither eyewitness testimony

nor DNA evidence is necessary to support a conviction for murder. See Gardner v.

State, 306 S.W.3d 274, 285–86 (Tex. Crim. App. 2009) (holding that evidence was

sufficient to prove beyond reasonable doubt that defendant murdered victim despite

lack of eyewitness testimony); Pena v. State, 441 S.W.3d 635, 641 (Tex. App.—

Houston [1st Dist.] 2014, pet. ref’d) (holding that Texas law does not require DNA




                                         9
or fingerprint evidence to support criminal conviction and that lack of such evidence

does not affect sufficiency of other evidence introduced at trial).

        The State presented evidence that Curry and Thompson had a dating

relationship. Curry made a statement to police indicating that he was present when

Thompson shot herself.1 He further acknowledged owning the gun recovered from

the scene, and Pace likewise testified that Curry owned a gun like the one that killed

Thompson. The jury was entitled to believe Curry’s statement that he was present at

the time of the shooting but discredit his account of who pulled the trigger, especially

in light of the medical examiner’s testimony that Thompson’s injury was not

consistent with a self-inflicted gunshot. See Lancon v. State, 253 S.W.3d 699, 707

(Tex. Crim. App. 2008) (jury may reject any part or all of witness’s testimony in

order to reconcile conflicts); see also Tate, 500 S.W.3d at 413 (holding that jury is

sole judge of credibility and weight of witnesses’ testimony and may draw multiple

reasonable inferences from facts so long as each is supported by evidence presented

at trial).

        Finally, Curry argues there was no evidence that he knowingly or intentionally

killed Thompson. Mental state can be inferred from actions, including actions such

as use of a deadly weapon and fleeing the scene instead of calling for assistance. See


1
        Although Curry makes a passing statement that his statement to police was
        “incredibly coercive,” he does not challenge the admissibility of the recorded
        statement.
                                          10
TEX. PENAL CODE § 1.07(a)(17) (providing that firearm is deadly weapon); Guevara

v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004) (“Intent may also be inferred

from circumstantial evidence such as acts, words, and the conduct of the

appellant.”); see also Devoe v. State, 354 S.W.3d 457, 470 (Tex. Crim. App. 2011)

(recognizing that flight is circumstance from which inference of guilt may be

drawn); Adanandus v. State, 866 S.W.2d 210, 215 (Tex. Crim. App. 1993)

(recognizing that jury may infer defendant’s intent to commit murder from his use

of deadly weapon in deadly manner and such inference is almost always conclusive);

Womble v. State, 618 S.W.2d 59, 64–65 (Tex. Crim. App. 1981) (“[W]here a deadly

weapon is fired at close range and death results the law presumes an intent to kill.”).

      We overrule Curry’s sole issue.




                                          11
                                    Conclusion

      We affirm the judgment of the trial court.




                                                Richard Hightower
                                                Justice

Panel consists of Justices Hightower, Countiss, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           12